ORDER
Respondents’ motion to dismiss is granted. An EPA notice of violation is not reviewable because it is not a final agency action. See 42 U.S.C. § 7607(b)(1983); Union Electric Co. v. Environmental Protection Agency, 593 F.2d 299, 304-06 (8th Cir.1979); West Penn Power Co. v. Train, 522 F.2d 302, 310-11 (3d Cir.1975); see also Air California v. United States Department of Transportation, 654 F.2d 616, 620-21 (9th Cir.1981) (FAA letter warning of possible civil penalties not reviewable as non-final).